Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Higuchi (JP 2002150248) in view of Foster (US 2009/0309703).
Regarding claims 1, 4-5, 9, 15, Higuchi discloses 1, a radio-frequency identification (RFID) tag
tolerant of microwave emissions comprising:
a RFID chip (140);
an antenna conductor (120), comprising an inductor, wherein the inductor comprises a center (A1) and an outer edge (A2) of the antenna conductor (120) bridged together with a conductive trace;
a dielectric (110);
wherein the antenna conductor (120) comprises a gap; 
wherein the RFID chip (140) is positioned in the gap in the antenna conductor.
Higuchi does not disclose a split ring conductor comprising a gap that does not cover the
antenna conductor, and the gap does not interact with microwave emissions; and a dielectric positioned
between the antenna conductor and the split ring conductor.
Foster discloses in Figures 1-2, a split ring conductor (26) comprising a gap (40) that does not
cover the antenna conductor, and the gap (40) does not interact with microwave emissions; and the
dielectric (24) positioned between the antenna conductor (12) and the split ring conductor (26).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the RFID tag of Higuchi with the RFID tag having a split ring conductor as taught by
Foster by adding a split ring conductor to the rear surface of the dielectric to achieve greatest reading
range for the tag. Therefore, to employ having the split ring conductor as claimed invention would have
been obvious to person skill in the art.
Regarding claims 2-3 and 7, as applied to claims 1 and 9, Forster discloses in Figures 1-2,
wherein the split ring conductor (26) is capacitively coupled to the antenna conductor (12);
wherein the split ring conductor (26) is formed on a first side of the dielectric and the antenna
conductor (12) is formed on an opposite side of the dielectric; wherein the split ring conductor (26)
covers a substantial portion of the antenna conductor (12).
Regarding claims 10-11 and 13, as applied to claim 9, Forster discloses in Figures 8-9,
wherein the coil antenna conductor (112) is positioned between the first and the second split
ring conductors (126, 128);
wherein the coil antenna conductor (112) is capacitively coupled to the first and the second split
ring conductors (126, 128);
wherein the second split ring conductor (128) is rotated opposite of the first split ring conductor
(126) such that the first gap does not align with the second gap (two conductive loops 126 and 128,
separated from the loop antenna 112 in opposite directions see par. 0052).
Regarding claims 16-20, Higuchi discloses in Figure 1, a radio-frequency identification (RFID) tag
for use in a microwave field comprising:
a RFID chip (140);
a coil antenna conductor (120), wherein a center (A1) and an outer edge (A2) of the coil antenna
conductor is bridged together with a conductive trace (125) creating an inductor; and the RFID tag of
claim 16 further comprising a resonant circuit (150).
Higuchi does not disclose the RFID chip secured to a shielded strap; a split ring conductor;
wherein the RFID chip and the shielded strap are positioned on the coil antenna conductor;
wherein the split ring conductor is positioned on top of the RFID chip and the shielded strap;
wherein the split ring conductor is capacitively coupled to the coil antenna conductor.
Forster discloses in Figures 8-9 and par. 0025, a RFID chip (114) secured to a shielded strap (par.
0025, lines 7-10); a split ring conductor (126); wherein the RFID chip (114) and the shielded strap (par.
0025) are positioned on the coil antenna conductor (112); wherein the split ring conductor (126) is
positioned on top of the RFID chip (114) and the shielded strap; wherein the split ring conductor (126) is
capacitively coupled to the coil antenna conductor (112).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the tag of Higuchi with the tag having shielded strap and split ring conductor as
taught by Foster to achieve greatest reading range for the tag. Therefore, to employ having the tag as
claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art before the time the invention was made to modify the RFID tag of Higuchi with the RFID tag having a split ring conductor as taught by Foster by adding a split ring conductor to the rear surface of the dielectric to achieve greatest reading range for the tag. Therefore to employ having the split ring conductor as claimed invention would have been obvious to person skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845